 I)l('ISIONS OF NATIONAL. IABO()R RIA'II()NS Bl()ARI)Royal Petroleum Corporation and Local 333, UnitedMarine Division, International lOngshoremen's As-sociation, AFL-CIO, Petitioner. Case 22 R' 7741July 17. 1979DECISION AND DIRECTION OF SECONDELECTIONBY CHAIRMAN FANNING( AND M IMBIERS IJENKINSANI) TRUISI)AI.IPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of the Na-tional Labor Relations Act, as amended, a three-member panel has considered objections to the con-duct of an election held on February 7, 1979,' and theI The election was conducted pursuant to a Stipulation or CertificationUpon Consent Election. The tally was 8 votes tior and 10 against the Peti-tioner; there were no challenged ballots.Regional Director's report recommending dispositionof' same. The Board has reviewed the record in lightof the Employer's exceptions and brief and herebyadopts the Regional Director's findings and recom-mendations.2[Direction of Election and Excelsior footnoteomitted from publication.jIn his Report on Objections the Regional l)irector reLommendecd thatthe results of the election in this cas he set aside and that a secod lecti)onhe ordered. I hlt reconmmendation included a linding o' interlerence basedupon Supervisor l)alton's suggestrin i his January 16, 1979, speech to unitemployees the first of l>ur group speeches helire the February 7 electionthat employees should give the Employer another chance and wait I yearbefire voting in favo)r of' union representalion Inasmuch as the Employerthrough its agents. committed numerous acts ol' objectionable conduct during the critical period. including several instances ol solicitation ol griev-ances. the conlerral ol' a new benefit, the promise of unspecified benefits anda threat to bargain from scratch, we conclude that the "give us a chance tryit a year" portion of Dalton's speech was not ambiguous hut clearly con-veyed an objectionable promise of future henefits i the employees were toabandon their support of the Petitioner ('I Iluhhrrl Regional JIospiltu. 232NIRB 858, 87(0 (1977) Nailnil (n ( rprnllt.r.l. 159 NIRB .47. 660)(1966)243 NLRB No. 96508